Citation Nr: 0503033	
Decision Date: 02/07/05    Archive Date: 02/15/05

DOCKET NO.  04-17 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an effective date earlier than August 29, 2003 
for the grant of service connection for hemorrhoids, to 
include the issue of whether the rating decision dated March 
22, 1948 was based on clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel





INTRODUCTION

The veteran served on active duty from February 1944 to April 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which granted the veteran's claim for 
service connection for hemorrhoids, and assigned an effective 
date of August 29, 2003 for this grant.  The veteran filed a 
timely appeal to the effective date assigned for the grant of 
service connection.

This case has been advanced on the docket due to the advanced 
age of the veteran.  38 U.S.C.A. § 7107 (West 2002); 38 
C.F.R. § 20.900(c) (2004).  

When this matter was previously before the Board in August 
2004 it was remanded to the RO for further adjudication, 
including reconsideration, which has since been accomplished.  
The case is now before the Board for appellate consideration.


FINDINGS OF FACT

1.  The veteran's original claim for service connection for 
hemorrhoids was received by VA on April 15, 1946.

2.  In rating decisions dated in April 1946, June 1946, and 
March 1948, the RO denied the veteran's claim for service 
connection for hemorrhoids.

3.  Upon receipt of addition service medical records in April 
1949, the veteran's service connection claim was 
automatically reopened; that claim was not adjudicated by the 
RO at that time, and remained open and pending.

4.  The RO's adjudication, and grant, of the claim for 
service connection for hemorrhoids in March 2004 constituted 
an adjudication of the pending claim filed on April 15, 1946.

5.  The veteran's pending claim for service connection for 
hemorrhoids was received within one year of his separation 
from service.


CONCLUSION OF LAW

The veteran is entitled to an effective date of April 4, 
1946, for the grant of service connection for hemorrhoids. 38 
U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. §§ 3.156(c), 3.157, 
3.400(b)(2)(i), 3.400(q)(1)(ii), and 3.400(r) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, Congress passed the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002)].  The VCAA eliminated the 
former statutory requirement that claims be well-grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2004).  The Board notes 
that the VCAA became law in November 2000 and that the 
veteran filed his claim for VA benefits in this case after 
that date, in August 2004.  Thus, the provisions of the VCAA 
are applicable in this case.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003). 

It appears that VA has generally complied with these 
requirements in this case.  However, in light of the Board's 
instant decision, which constitutes a full grant of benefits 
sought by the veteran on appeal, the Board finds that a full 
and detailed analysis of VA's compliance with these new 
requirements is not needed, as the veteran could derive no 
potential benefit from any additional development or notice.

In reviewing the records from the period shortly after the 
veteran's discharge, the Board observes that the veteran 
filed a claim for, among other things, service connection for 
hemorrhoids on April 15, 1946, in the form of a VA Form 526, 
Veteran's Application for Pension or Compensation.  On April 
17, 1946, the RO issued a rating decision denying the 
veteran's claim for service connection for hemorrhoids on the 
basis that this disorder was "not found on last examination 
- Service Records."  A notation at the bottom of this rating 
sheet indicates that the veteran's disabilities were "Rated 
on incomplete Records."  The Board observes that it appears 
that the only service medical record of record at the time of 
this rating decision consisted of a Report of Physical 
Examination of Enlisted Personnel Prior to Discharge, Release 
from Active Duty or Retirement dated in March 1946.

On June 14, 1946, the RO received additional service medical 
records from the Adjutant General's Office (AGO).  On June 
18, 1946, the RO issued a second rating decision, noting that 
additional AGO records had been noted and placed in the 
veteran's claims file.

Subsequently, additional service medical records were 
received from the AGO.  In addition, the RO Schedule for 
Rating Disabilities was revised.  As a result, in March 1948 
the RO again issued a rating decision.  At that time, the RO 
found that "There is no evidence in the case file to show 
treatment for hemorrhoids, no residuals were shown at 
discharge."  No appeal was filed within one year of 
notification of the March 1948 denial; therefore, the 
decision became final based on the evidence then of record.  
See 38 U.S.C.A. § 7105; 38 C.F.R. §§  3.104, 20.302, 20.1103 
(2004).

On August 29, 2003, the RO received from the veteran a VA 
Form 21-4138, Statement in Support of Claim, which was 
construed as a claim to reopen his previously-denied claim 
for service connection for hemorrhoids.  In a rating decision 
dated in March 2004, the RO granted service connection for 
hemorrhoids.  An effective date of August 29, 2003 was 
assigned for this grant, reflecting the date upon which the 
veteran's claim to reopen was received.  The veteran appealed 
the effective date assigned, seeking an effective date of 
March 22, 1948, the date of the prior final rating decision.

At the time of the Board's previous remand in August 2004, 
the Board observed that the veteran's claims file contained 
an envelope containing additional service medical records 
from the AGO dated as having been loaned out to VA on April 
27, 1949.  This date was noted to be consistent with the 
surrounding evidence in the veteran's claims file, including 
a VA letter placed just below this envelope dated April 18, 
1949, and a VA rating sheet placed just above it dated in May 
1949.  However, a thorough review of the veteran's claims 
file did not reveal that these additional service medical 
records had ever been considered by the RO in an additional 
rating decision addressing the claim for service connection 
for hemorrhoids.  This conclusion was buttressed by the fact 
that the March 1948 rating decision stated that there was no 
evidence in the veteran's service medical records to show 
treatment for hemorrhoids, while the service medical records 
received in April 1949 clearly showed treatment in October 
1945 for "small external hemorrhoids."

The Board then observed that the relevant VA regulation 
pertaining to reopening claims based on new and material 
evidence instructs that "Where the new and material evidence 
consists of a supplemental report from the service 
department, received before or after the decision has become 
final, the former decision will be reconsidered by the agency 
of original jurisdiction.  This comprehends official service 
department records which presumably have been misplaced and 
have now been located and forwarded to the Department of 
Veterans Affairs."  38 C.F.R. § 3.156(c) (2004).  As this 
appeared to be precisely the situation at hand, the Board 
determined that, upon receipt of the additional service 
medical records in April 1949, the prior March 1948 rating 
decision had been reopened, and that that decision should 
have been reconsidered based on the new evidence.  As it did 
not appear that this reconsideration had yet been 
accomplished, the Board found that a REMAND to the RO was 
required to allow for the reconsideration of the March 1948 
rating decision based on the evidence contained in the 
additional service medical records.

In November 2004, the RO issued a supplemental statement of 
the case (SSOC) in which it considered the service medical 
records received by VA on April 29, 1949, but determined 
that, as these records did not serve to establish that the 
veteran was suffering from a hemorrhoid disorder at service 
discharge or since, service connection based upon those 
records could not be established, and an earlier effective 
date was not warranted.

Under governing law, the effective date of an award of 
disability compensation, in conjunction with a grant of 
entitlement to service connection on a direct basis, shall be 
the day following separation from active service or the date 
entitlement arose, if the claim is received within one year 
of separation from service; otherwise, the effective date 
shall be the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(b)(2).

In this case, the effective date would, under normal 
circumstances, be August 29, 2003, as that was the date of 
receipt of the veteran's current claim.  However, this case 
involves the unusual situation where new and material 
evidence was received, consisting of "a supplemental report 
from the service department, received...after the decision has 
become final."  38 C.F.R. § 3.156(c).  In such cases, the 
prior decisions as to that issue are automatically 
"reconsidered" based on all the evidence, thus negating the 
finality of the prior decisions regarding that claim.  In 
this case, there existed prior final decisions on the claim 
for service connection for hemorrhoids dated in June 1946 and 
March 1948.  Upon the receipt of the additional service 
medical records, these decisions were automatically reopened.  
Thus, at the time of receipt of the service medical records 
in April 1949, there existed an open claim for service 
connection for hemorrhoids.  However, that claim was not 
adjudicated upon the receipt of the service medical records 
in 1949, but rather remained unadjudicated until the time of 
issuance of the SSOC in November 2004, by which time service 
connection for hemorrhoids had already been granted.  Thus, 
when the RO adjudicated the veteran's claim for service 
connection for hemorrhoids in March 2004, it was, from a 
legal standpoint, adjudicating the veteran's open and pending 
claim for service connection for hemorrhoids filed on April 
15, 1946.  As a result, the grant of service connection for 
hemorrhoids based upon the veteran's claim for such benefits 
must be made effective back to the date of receipt of the 
open and pending claim from April 15, 1946.  See also Lalonde 
v. West, 12 Vet. App. 377, 382 (1999) ("[T]he effective date 
of an award of service connection is not based on the date of 
the earliest medical evidence demonstrating a causal 
connection, but on the date that the application upon which 
service connection was eventually awarded was filed with 
VA.").  Furthermore, as the April 15, 1946 claim was filed 
within one year of the veteran's discharge from the military, 
the effective date of service connection is April 4, 1946, 
the day following the veteran's separation from service.  See 
38 U.S.C.A. § 5110(b)(1) (West 2002) (the effective date of 
an award of service connection will be the day following 
separation from service, if a claim was received within one 
year of service separation.)

As this action constitutes a full grant of the benefits 
sought by the veteran on appeal, the Board need not address 
the issue of CUE in the March 1948 decision.


ORDER

An effective date of April 4, 1946 for the grant of service 
connection for hemorrhoids is granted.



	                        
____________________________________________
	S. L. Kennedy 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


